
	
		III
		112th CONGRESS
		2d Session
		S. RES. 353
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2012
			Mr. Conrad (for himself
			 and Mr. Hoeven) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State
		  University football team for winning the 2011 National Collegiate Athletic
		  Association Division I Football Championship Subdivision
		  title.
	
	
		Whereas the North Dakota State University (referred to in
			 this preamble as NDSU) Bison won the 2011 National Collegiate
			 Athletic Association Division I Football Championship Subdivision title game in
			 Frisco, Texas, on January 7, 2012, in a hard fought victory over the Sam
			 Houston State University Bearkats by a score of 17 to 6;
		Whereas the NDSU Bison and coach Craig Bohl had an
			 incredible 2011 season with a record of 14 wins and 1 defeat;
		Whereas the Bison had a season full of highlights,
			 including a 37 to 24 win over the University of Minnesota Gophers on September
			 24, 2011;
		Whereas, during the championship game, the NDSU Bison
			 offense scored 17 points against the Sam Houston State Bearkats, led by key
			 plays from quarterback Brock Jensen, running back D.J. McNorton, and punter
			 Matt Voigtlander;
		Whereas the stifling Bison defense shut down the Bearkats,
			 limiting the Bearkats to just 2 field goals;
		Whereas Bison linebacker Travis Beck, the Most Outstanding
			 Player of the game, secured a momentum-changing interception in the final
			 minutes of the game to preserve the win for the Bison;
		Whereas the Bison, who were previously a dominant force in
			 the National Collegiate Athletic Association Division II, have continued to
			 strive for excellence since moving up a division in 2004 and have proven they
			 are able to compete and win in Division I;
		Whereas Coach Bohl and his staff have instilled character
			 and confidence in the NDSU players and have done an outstanding job with the
			 Bison football program;
		Whereas the leadership of President Dean Bresciani and
			 Athletic Director Gene Taylor has helped bring both academic and athletic
			 excellence to NDSU;
		Whereas the 2011 National Collegiate Athletic Association
			 Division I Football Championship Subdivision title was a victory not only for
			 the NDSU football team, but also for the entire State of North Dakota: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 North Dakota State University football team, the 2011 National Collegiate
			 Athletic Association Division I Football Championship Subdivision
			 champions;
			(2)commends the
			 North Dakota State University players, coaches, and staff for their hard work
			 and dedication; and
			(3)recognizes the
			 students, alumni, and loyal fans for supporting the Bison on their successful
			 quest to capture the first Division I trophy for North Dakota State
			 University.
			
